DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1-12 are missing suitable descriptive legends (as shown below).  Per patent rule 1.84(o), suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

    PNG
    media_image1.png
    394
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    440
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    285
    357
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    398
    475
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    415
    461
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    384
    465
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    388
    514
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    408
    521
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    394
    523
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    418
    570
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    411
    570
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    415
    555
    media_image12.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 recites the limitation “Bistatic interferometric terrestrial radar”, which should read “A bistatic interferometric terrestrial radar.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one first transmitting unit and at least one first receiving unit" in lines 3 and 8 of claim 1.  In line 8 of claim 1, it should read said at least one first transmitting unit and said at least one first received unit”, as said features are already defined in antecedence in line 3. Appropriate correction is required.
Claims 2-11 recites the limitation "radar according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “bistatic interferometric terrestrial radar of claim 1”, which should read “the bistatic interferometric terrestrial radar of claim 1.” Appropriate correction is required.
Claim 2 recites “said acquisition and processing unit of radar signals acquires in succession or simultaneously at least one monostatic synthetic radar of said target.” It is unclear how the acquisition and processing unit can acquire a radar (i.e. a piece of hardware) of the target. Appropriate correction is required. 
Claim 13 recites “a method according to claim 12” in line 1. It is not clear if “a method” of claim 13 same or different method than “a method” of claim 12. Claim 13 should read “the method according to claim 12”. Appropriate correction is required. 

Allowable Subject Matter
Claims 1-11 would be allowable if corresponding 112(b) rejections are overcome.
Independent claim 1 is allowable over prior art for the following reason:
“at least one amplifier transponder  placed  away from said main unit 5, provided with a ground fixing means  and  said at least one amplifier transponder being provided with a second receiving unit and a second transmitting unit at least one first transmitting unit and at least one first receiving unit  respectively arranged to transmit and receive a signal towards and from a target to be 10monitored or said at least one amplifier transponder, said second receiving unit and said second transmitting unit being respectively arranged to receive and transmit a signal towards and from said target to be monitored or said main radar unit”.
Each of dependent claims 2-11 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-11 is allowable over prior art, for, at least, the reasons for which independent claim 1 is allowable. 
Claim 12 is allowed. Claim 13 would be allowable if corresponding 112(b) rejections are overcome.
Claim 12 is allowable over prior art for the following reasons:
“providing at least one amplifier transponder placed away from said main radar unit, said at least one amplifier transponder being provided with a ground fixing means and provided with a second receiving unit and a second transmitting unit, said at least one first transmitting unit and said at least one 10first receiving unit being respectively arranged to transmit and receive a signal towards and from a target to be monitored or said at least one amplifier transponder un”.
Dependent claim 13 depends ultimately from allowable, independent claim 12, so dependent claim 13 is allowable over prior art, for, at least, the reasons for which independent claim 12 is allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zurendorfer et al. (US 4163231 A) describes the synthetic aperture radar system is in a fixed position (column 2 line 41); the radar system transmits and receive (column 2 lines 45); amplifier transponder (Figure 2); second transmitting and receiving unit (Figure 4); a conventional synthetic aperture map generated from the direct path signals (column 3, ln 52f)
Herberthson (US 2005/0219115 A1) describes a multistatic network of ground radar stations, in which each radar station transmits radar pulses that are scattered towards flying targets and are then received by the surrounding stations…involving a large number of bistatic measurements (i.e. the transmitting and the receiving station are located in different positions) and also monostatic measurements (paragraph 13).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648